Citation Nr: 1722988	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, and to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1986 to May 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. These rating decisions collectively denied reopening a claim for entitlement for service connection for migraine headaches, entitlement to service connection for depression, and TDIU.  

The Veteran made his initial claim for entitlement to service connection for migraine headaches in August 2006.  It was denied in a May 2007 rating decision.  The Veteran was notified of this denial by VA in a May 16, 2007 letter.  The Veteran did not appeal this denial or submit new and material evidence within one year.  In February 2009, the Veteran filed to reopen his claim for migraine headaches.  In a May 2009 rating decision, the claim to reopen was denied.  In July 2009, the Veteran filed separate claims for TDIU and depression.  In May 2010, the Veteran's claim to reopen was denied for not providing new and material evidence and his claim for service connection for depression was denied.  In July 2010, his claim for TDIU was denied.  In March 2011, the Veteran filed a notice of disagreement regarding the above claims.  In July 2013, the RO's Statement of the Case denied these claims.  Later that month, the Veteran perfected his appeal to the Board.  In March 2015, the Veteran advised the RO by letter and by telephone call that he wanted to withdraw his claims for service connection for depression and TDIU. 

On February 2015 the Veteran was scheduled for a Travel Board hearing to be held in March 2015.  However, in March 2015, the Veteran advised the RO by letter and by phone call that he no longer wished to have a hearing before the Board.  As such, the Veteran's request for a hearing is withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  On March 23, 2015, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran that he wished to withdraw his appeals for entitlement to service connection for an acquired psychiatric disability, to include depression, and to include as secondary to service-connected PTSD, and TDIU. 

2.  An unappealed May 2007 rating decision denied service connection for migraine headaches.

3.  Since the May 2007 rating decision, evidence that is neither cumulative nor redundant that related to an unestablished fact necessary to substantiate the claim for migraine headaches has been received.  

4.  Within a year of service, migraine headaches were manifested by headaches 2 to 4 times a month with nausea, photophobia and phonophobia; sometimes at a 9 on a pain scale of 0/10; that required medication and rest to resolve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his claims for service connection for an acquired psychiatric disability, to include depression, and to include as secondary to service-connected PTSD, and TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The May 2007 rating decision denying service connection for migraine headaches is final.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305.

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §3.156.

4.  The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening and granting the claim for service connection for migraine headaches.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to this claim, such error was harmless and will not be further discussed. 

II. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on March 23, 2015 the RO received a signed letter from the Veteran that, in part, stated that he wished to have his case forwarded to the Board for a decision on just his migraine headaches claim.  The same day, the Veteran called the RO and advised that he wanted to withdraw his claims for depression and for TDIU.  A written document was prepared by RO personnel which memorialized the phone conversation.  The Board finds that these withdrawals were reasoned and knowing as the Veteran advised the RO in writing and also called the RO to express his intent to withdraw his claims.  The Board acknowledges that the Veteran's representative filed an informal hearing presentation in December 2016 that indicated that the matters on appeal included those that the Veteran had stated that he wanted withdrawn.  However, the Board notes that the presentation notes that the representative believed that the Veteran had set forth a thorough argument on his own behalf, and did not offer any additional argument regarding the Veteran's claim.  Regardless, the withdrawals were effective as of March 23, 2015, and cannot be revived by the informal hearing presentation.  

As such, the Board finds  that the Veteran's communications to the RO were clear that he was withdrawing those claims, and finds that his withdrawals were conformity with the requirements of 38 C.F.R. § 20.204.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to these matters, and the Board has no further jurisdiction to consider an appeal in those matters.  Accordingly, the appeal with respect to the issues of service connection for an acquired psychiatric disability, to include depression, and to include as secondary to service-connected PTSD, and TDIU are dismissed.

III.   New and Material Evidence: Migraines

In general, RO decisions that are not timely appealed (or where new and material evidence is not received within one year of the notification of the decision) are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 138; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

Historically, the Veteran's initial claim for entitlement to service connection for migraines was denied by the RO in the May 2007 rating decision.  The RO denied the claim finding that no chronic headache disability, such as migraines, was found.  The RO noted that service treatment records noted complaint of headache but failed to show a diagnosis of migraine headaches, as did the May 2007 VA examination.  The Veteran was sent a notice of this decision on May 16, 2007.  No appeal was filed and no new and material evidence was received within one year of the May 2007 notice.  As such, that decision is final. 

Since the issuance of the May 2007 decision, further medical evidence showing the diagnosis of migraine headaches has been provided.  Specifically, evidence placed into the claims file in September 2016 shows that the Veteran was noted to have a history of migraine headaches in July 2006, just over a month after separation from service, and was assessed with migraines in September 2006, approximately four months after separation.  Further, an August 2013 VA headache examination diagnosed migraines.  As such, the new evidence includes diagnosis of a chronic headache disability, migraines, that relates to a previously unestablished fact necessary to substantiate his claim.  Therefore, the claim is reopened.  

IV:  Service Connection:  Migraines

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Migraine headaches are considered to be an organic disease of the nervous system.  See M21-1, Part III.iv.4.G.1.d.

A review of post-service military medical records shows that in July 2006, less than two months after service, a report of medical history included headaches.  In September 2006, four months after service separation, the Veteran sought treatment for migraine headaches.  He reported he had been treated in the past with Fioricet which works "most of the time to resolve the headache."  The Veteran reported that resting also helped.  He described the headache pain as pulsating bilaterally in the temporal areas and the assessment was positive for photophobia/phonophobia and nausea (but no vomiting).  He reported that the headaches occur once a week to every other week and he felt that the headaches were becoming more frequent.  He sometimes rates the headaches as a 9 on a scale of 0/10.  He was diagnosed with migraine headaches and Phenergan was added to his medications.  Another record in January 2009 noted recurring migraine headaches over the last several months with a recent headache starting on Tuesday after which the Veteran took medication, lay down, and it resolved that night.  

The Board finds this evidence, particularly the September 2006 medical record, reflects that the Veteran had migraines which manifested to at least a compensable degree within a year of service.  His report to treatment providers of headaches 2 to 4 times a month with nausea, photophobia and phonophobia; sometimes at a 9 on a pain scale of 0/10; that required medication and rest to resolve at least equate to characteristic prostrating attacks averaging one in two months, the criteria for a compensable 10 percent rating under Diagnostic Code 8100 for migraines.  Accordingly, service connection on a presumptive basis is warranted for migraine headaches.



ORDER

The appeal seeking service connection for an acquired psychiatric disability, to include depression, and to include as secondary to service-connected PTSD is dismissed.

The appeal seeking a TDIU is dismissed.

New and material evidence has been received to reopen the claim for service connection for migraine headaches.  

The appeal seeking service connection for migraine headaches is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


